



Exhibit 10.24


FIFTEENTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT


This Fifteenth Amendment to Amended and Restated Credit Agreement (the
“Amendment”), is made this 22nd day of February, 2018 among Crocs, Inc., a
corporation organized under the laws of the State of Delaware (“Crocs”), Crocs
Retail, LLC, a limited liability company organized under the laws of the State
of Colorado (“Retail”), Ocean Minded, Inc., a corporation organized under the
laws of the State of Colorado (“Ocean”), Jibbitz, LLC, a limited liability
company organized under the laws of the State of Colorado (“Jibbitz”), Bite,
Inc., a corporation organized under the laws of the State of Colorado (“Bite”,
together with Crocs, Retail, Ocean, Jibbitz and each other Person joined as a
borrower from time to time to the Credit Agreement (as defined below),
collectively “Borrowers” and each a “Borrower”), the Lenders who have executed
this Amendment (the “Consenting Lenders”) and PNC Bank, National Association
(“PNC”), as agent for Lenders (PNC, in such capacity, the “Administrative
Agent”). All capitalized terms used and not otherwise defined herein shall have
the meaning ascribed thereto in the below-defined Credit Agreement, as amended
hereby.
BACKGROUND
A.    On December 16, 2011, Borrowers, Lenders and Administrative Agent entered
into, inter alia, that certain Amended and Restated Credit Agreement (as same
has been or may hereafter be amended, modified, renewed, extended, restated or
supplemented from time to time, including without limitation as amended by that
certain First Amendment to Amended and Restated Credit Agreement by and among
the parties hereto dated as of December 10, 2012, that certain Second Amendment
to Amended and Restated Credit Agreement by and among the parties hereto dated
as of June 12, 2013, that certain Third Amendment to Amended and Restated Credit
Agreement by and among the parties hereto dated as of December 27, 2013, that
certain Fourth Amendment to Amended and Restated Credit Agreement by and among
the parties hereto dated as of March 27, 2014, that certain Fifth Amendment to
Amended and Restated Credit Agreement by and among the parties hereto dated as
of September 26, 2014, that certain Sixth Amendment to Amended and Restated
Credit Agreement by and among the parties hereto dated as of April 2, 2015, that
certain Seventh Amendment to Amended and Restated Credit Agreement by and among
the parties hereto dated as of April 21, 2015, that certain Eighth Amendment to
Amended and Restated Credit Agreement by and among the parties hereto dated as
of September 1, 2015, that certain Ninth Amendment to Amended and Restated
Credit Agreement by and among parties hereto dated as of November 3, 2015, that
certain Tenth Amendment to Amended and Restated Credit Agreement by and among
the parties hereto dated as of December 24, 2015, that certain Eleventh
Amendment to Amended and Restated Credit Agreement by and among the parties
hereto dated as of February 18, 2016, that certain Twelfth Amendment to Amended
and Restated Credit Agreement by and among the parties hereto dated as of June
13, 2016, that certain Thirteenth Amendment to Amended and Restated Credit
Agreement by and among the parties hereto dated as of November 22, 2016, and
that certain Fourteenth Amendment to Amended and Restated Credit Agreement by
and among the parties hereto dated as of October 13, 2017, the “Credit
Agreement”) to reflect certain financing arrangements among the parties thereto.


B.    Borrowers have requested and Administrative Agent and Consenting Lenders
have agreed to modify certain terms and provisions of the Credit Agreement, in
each case, on the terms and subject to the conditions contained in this
Amendment.
NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:
Section 1. Amendments to Credit Agreement. Upon the Effective Date (as defined
below):


(m) Dividends and Related Distributions. Clause (iii) of Section 8.2.5 of the
Credit Agreement shall be amended and restated in its entirety as follows:


(iii) purchases, redemptions or retirements of equity interests of any Borrower,
in an amount not to exceed $100,000,000 in any fiscal year so long as (a) no
Potential Default or Event of Default has occurred and is continuing or would
occur, and (b) Borrowers’ Revolver Availability would be not less than 50% of
the aggregate Revolving Commitments, in each case, after giving effect to such
purchase, redemption or retirement; provided that the aggregate amount of all
such purchases, redemptions or retirements does not exceed $600,000,000 in the
aggregate since January 1, 2014;
Section 2. Acknowledgment of Guarantors. With respect to the amendments to the
Credit Agreement effected by this Amendment, each Guarantor signatory hereto
hereby acknowledges and agrees to this Amendment and confirms and agrees that
its Guaranty Agreement (as modified and supplemented in connection with this
Amendment) and any other Loan Document to which it is a party is and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects except that, upon the effectiveness of, and on and after the date
of this Amendment, each reference in such Guaranty or Loan Document to the
Credit Agreement, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended or modified by this Amendment. Although Administrative Agent and the
Consenting Lenders have informed the Guarantors of the matters set forth above,
and the Guarantors have acknowledged the same, each Guarantor understands and
agrees that neither Administrative Agent nor any Lender has any duty under the
Credit Agreement, the Guaranty Agreements or any other Loan Document to so
notify any Guarantor or to seek such an acknowledgement, and nothing contained
herein is intended to or shall create such a duty as to any transaction
hereafter.


Section 3. Conditions Precedent. This Amendment shall be effective upon Agent’s
receipt of this Amendment fully executed by the Borrowers, the Guarantors,
Administrative Agent and Consenting Lenders (the date of such satisfaction, the
“Effective Date”).


Section 4. Representations and Warranties. Each Loan Party:


(a)reaffirms all representations and warranties made to Administrative Agent and
Lenders under the Credit Agreement and all of the other Loan Documents and
confirms that all are true and correct in all material respects as of the date
hereof (except (i) to the extent any such representations and warranties
specifically relate to a specific date, in which case such representations and
warranties were true and correct in all material respects on and as of such
other specific date, and (ii) to the extent any such representations and
warranties are qualified by materiality, in which case such representations and
warranties were true and correct in all respects);


(b)reaffirms all of the covenants contained in the Credit Agreement, covenants
to abide thereby until satisfaction in full of the Obligations and termination
of the Credit Agreement and the other Loan Documents;


(c)represents and warrants to the Administrative Agent and the Lenders that no
Potential Default or Event of Default has occurred and is continuing under any
of the Loan Documents or will result from this Amendment;


(d)represents and warrants to the Administrative Agent and the Lenders that it
has the authority and legal right to execute, deliver and carry out the terms of
this Amendment, that such actions were duly authorized by all necessary limited
liability company or corporate action, as applicable, and that the officers
executing this Amendment on its behalf were similarly authorized and empowered,
and that this Amendment does not contravene any provisions of its certificate of
incorporation or formation, operating agreement, bylaws, or other formation
documents, as applicable, or of any contract or agreement to which it is a party
or by which any of its properties are bound; and


(e)represents and warrants to the Administrative Agent and the Lenders that this
Amendment and all assignments, instruments, documents, and agreements executed
and delivered in connection herewith, are valid, binding and enforceable in
accordance with their respective terms, except as such enforceability may be
limited by any applicable bankruptcy, insolvency, moratorium or similar laws
affecting creditors’ rights generally.


Section 5. General Provisions.


(a)Payment of Expenses. Borrowers shall pay or reimburse Administrative Agent
and Lenders for their reasonable attorneys’ fees and expenses in connection with
the preparation, negotiation and execution of this Amendment and the documents
provided for herein or related hereto.


(b)Reaffirmation. Except as modified by the terms hereof, all of the terms and
conditions of the Credit Agreement, as amended, and all of the other Loan
Documents are hereby reaffirmed by each Loan Party and shall continue in full
force and effect as therein written.


(c)Third Party Rights. No rights are intended to be created hereunder for the
benefit of any third party donee, creditor, or incidental beneficiary.


(d)Headings. The headings of any paragraph of this Amendment are for convenience
only and shall not be used to interpret any provision hereof.


(e)Modifications. No modification hereof or any agreement referred to herein
shall be binding or enforceable unless in writing and signed on behalf of the
party against whom enforcement is sought.


(f)Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applied to contracts to be
performed wholly within the State of New York.





--------------------------------------------------------------------------------





(g)Counterparts. This Amendment may be executed in any number of and by
different parties hereto on separate counterparts, all of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile transmission or PDF shall be deemed to be an original signature
hereto.


(Signature Pages Follow)




074658.01293/106633793v.3



















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.
BORROWERS:
 
CROCS, INC.




By: /s/ CARRIE W. TEFFNER 
Name: Carrie W. Teffner
Title: Chief Financial Officer
 
 
 
CROCS RETAIL, LLC




By: /s/ CARRIE W. TEFFNER 
Name: Carrie W. Teffner
Title: Manager
 
 
 
OCEAN MINDED, INC.




By: /s/ CARRIE W. TEFFNER 
Name: Carrie W. Teffner
Title: Chief Financial Officer


 
 
 
JIBBITZ, LLC




By: /s/ CARRIE W. TEFFNER 
Name: Carrie W. Teffner
Title: Manager
 
 
 
BITE, INC.




By: /s/ CARRIE W. TEFFNER 
Name: Carrie W. Teffner
Title: Chief Financial Officer


























--------------------------------------------------------------------------------





GUARANTORS:
 


WESTERN BRANDS HOLDING COMPANY, LLC




By: /s/ CARRIE W. TEFFNER 
Name: Carrie W. Teffner
Title: Manager
 
 










--------------------------------------------------------------------------------







 
PNC BANK, NATIONAL ASSOCIATION,
as a Lender and as Administrative Agent


By: /s/ STEVE C. ROBERTS
Name: Steve C. Roberts
Title: Senior Vice President
 
 
 
KEYBANK NATIONAL ASSOCIATION,
as a Lender


By: /s/ DRU S. CHIESA 
Name: Dru S. Chiesa
Title: Senior Vice President
 
 
 
HSBC BANK USA, N.A.,
as a Lender


By: /s/ JEAN FRAMMOLINO
Name: Jean Frammolino
Title: Senior Vice President










